                Case 20-63718-sms                Doc       Filed 09/21/20 Entered 09/21/20 14:46:48                             Desc Main
                                                           Document      Page 1 of 4
Fill in this information to identify the case:

Debtor 1 Tanesha Mone Walker

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the: NORTHERN                   District of GEORGIA
                                                                            (State)

Case number 20-63718-SMS



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               HomeBridge Financial Services, Inc.               Court claim no. (if known)           5

Last four digits of any number you                 XXXXXX0594
use to identify the debtor’s account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                      Dates incurred                                 Amount

1.      Late charges                                                                                                             (1)    $           0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $           0.00
3.      Attorney fees                                                                                                            (3)    $           0.00
4.      Filing fees and court costs                                                                                              (4)    $           0.00
5.      Bankruptcy/Proof of claim fees                                                   5/11/2020,                              (5)    $         300.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $           0.00
7.      Property inspection fees                                                                                                 (7)    $           0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $           0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $           0.00

10. Property preservation expenses. Specify:          _____________                                                              (10)   $           0.00
11. Other. Specify:          POC 410a History                                            3/30/2020                               (11)   $        $250.00
12. Other. Specify:          Plan Review                                                 6/5/2020                                (12)   $        $350.00



The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                              Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 1
               Case 20-63718-sms                     Doc       Filed 09/21/20 Entered 09/21/20 14:46:48                               Desc Main
                                                               Document      Page 2 of 4
Debtor 1        Tanesha Mone Walker                                                 Case number (if known)      20-63718-SMS
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Heather D. Bock                                                                     Date       9/21/2020
                 Signature

Print:           Heather                      D.                          Bock                          Title      Authorized Agent
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                   30076
                 City                                 State                ZIP Code

Contact phone           678-281-6444                                             Email      Heather.Bock@mccalla.com




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 2
BCase    20-63718-sms
 10 (Supplement 2) (12/11)            Doc         Filed 09/21/20
                                                              Case: Entered 09/21/20 14:46:48                                 Desc Main
                                                                                                                                    Page 3
                                                  Document        Page 3 of 4
                                UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF GEORGIA


In re:                                                                   )
                                                                         )      Case No. 20-63718-SMS
Tanesha Mone Walker                                                      )      Chapter 13
                                                                         )
                                                                         )      JUDGE: Sage M. Sigler


                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM
Other                                                                                                                               $250.00

             03/30/2020                                         Preparation of the POC 410A                              $250.00
                                                                History

Bankruptcy/Proof of Claim Fees                                                                                                      $300.00

             05/11/2020                                         Preparation and Filing of Proof of                       $300.00
                                                                Claim

Other                                                                                                                               $350.00

             06/05/2020                                         Review and Analysis of                                   $350.00
                                                                Schedules, Plan, Docket, Loan
                                                                Docs




 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                                  $900.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1
BCase    20-63718-sms
 10 (Supplement 2) (12/11)   Doc    Filed 09/21/20
                                                Case: Entered 09/21/20 14:46:48        Desc Main
                                                                                             Page 4
                                    Document        Page 4 of 4




                                                       Bankruptcy Case No.: 20-63718-SMS
 In Re:                                                Chapter:             13
          Tanesha Mone Walker                          Judge:               Sage M. Sigler

                                   CERTIFICATE OF SERVICE

      I, Heather D. Bock, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy
matter on the following parties at the addresses shown, by regular United States Mail, with
proper postage affixed, unless another manner of service is expressly indicated:

Tanesha Mone Walker
3008 Pale Moon Place
McDonough, GA 30253

E. L. Clark                                    (served via ECF Notification)
Clark & Washington, LLC
Bldg. 3
3300 Northeast Expressway
Atlanta, GA 30341

Mary Ida Townson, Trustee                      (served via ECF Notification)
Chapter 13 Trustee
Suite 1600
285 Peachtree Center Ave, NE
Atlanta, GA 30303

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       9/21/2020        By:    /s/Heather D. Bock
                     (date)                Heather D. Bock
                                           Authorized Agent for HomeBridge Financial Services,
                                           Inc.
